               Case 1:19-cv-03619-VSB Document 79 Filed 05/21/21 Page 1 of 2



                                                                               Alvin C. Lin
                                                                               (212) 735-8873
                                                                               alin@morrisoncohen.com

                                            May 19, 2021

BY E-MAIL (BroderickNYSDChambers@nysd.uscourts.gov)
The Honorable Vernon S. Broderick
United States District Judge
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, New York 10007


            Re:         Vale S.A., v. BSG Resources Ltd., Case No. 1:19-cv-03619-VSB
                        Third-Party Request Concerning Sealing of Documents

Dear Judge Broderick:

        We are counsel to the following entities and individuals associated with HFZ Capital
Group LLC (“HFZ”) that were served with a series of document subpoenas (collectively, the
“Subpoenas”) by Vale S.A., Vale Holdings B.V. and Vale International S.A. (collectively,
“Vale”): 20 West 40 Bryant Park Owner LLC, 215 Chrystie LLC, Chatsworth Realty 340 LLC,
Chatsworth Realty Corp., Feldman Family 2007 Trust, Helene Feldman, Ziel Feldman, John
Shannon, 76 Eleventh Avenue Property Owner LLC, HFZ 40 Broad Street LLC, HFZ 88
Lexington Avenue Owner LLC, HFZ 90 Lexington Avenue Owner LLC, HZ 235 West 75th
Street Owner LLC, HFZ 301 West 53rd Street Owner LLC, HFZ 344 West 72nd Street Owner
LLC, HFZ 501 West LLC, HFZ Bryant Park Owner LLC, HFZ Capital Group LLC, HFZ
Highline LLC, HFZ Highline Property Owner LLC, HFZ Highline Retail Owner LLC, HZ KIK
30th Street LLC, HFZ KIK 30th Street Mezzanine LLC, HFZ KIK 30th Street Owner LLC, HFZ
West 30th Street Partners LLC. The Subpoenas were issued pursuant to a separate proceeding,
No. 20-mc-199-JGK-OTW in which the Court authorized Vale to issue a number of subpoenas
pursuant to 28 U.S.C. § 1782 (the “Section 1782 Proceeding”).

       On Friday, May 14, 2021, counsel for Vale notified HFZ that it had filed, in connection
with a motion to compel compliance with discovery in the proceeding before Your Honor, several
documents that were produced from HFZ’s business records in response to the document
subpoenas. These documents are attached as Exhibits B, C and D to the Declaration of Lisa
Vicens (ECF Doc. No. 75). We write pursuant to Your Honor’s rules, to request that these
documents be permitted to be filed under seal.

         Each of the documents at issue was previously marked “Confidential” by HFZ pursuant
to the terms of the Confidentiality Order and Stipulation entered in the Section 1782 Proceeding.
Each of the documents at issue contains sensitive, business information concerning the structure

Third Avenue, New York, NY 10022-4784 ∙ p:212.735.8600 ∙ f:212.735.8708 ∙ www.morrisoncohen.com
#10324343 v1 \027217 \0001
               Case 1:19-cv-03619-VSB Document 79 Filed 05/21/21 Page 2 of 2



May 19, 2021
Page 2


and financing of a number of ongoing HFZ sponsored projects. Two of the documents that have
been filed by Vale include a chart and an e-mail chain containing financial details concerning an
array of HFZ-led projects, and includes a number of projects that are currently ongoing. The third
document contains an organizational chart relating to one of the projects. HFZ’s real estate
development projects involve an array of investors, and the specific details concerning financing
and ownership arrangements are highly confidential and private. In its ordinary course of
business, HFZ treats all information concerning any financial details and ownership structures as
confidential; this information is highly protected and access to it is restricted, and it is not
generally disseminated either to the public or to parties not requiring such information. In view
of the continued sensitivity of this information, as well as its confidentiality designation when
produced by a third-party that is not a party to the proceeding before Your Honor, we respectfully
request that the Court maintain the confidentiality designation, and permit the documents
appended to Ms. Vicens’ declaration to be filed under seal.



                                                     Sincerely yours,

                                                     /s/ Alvin C. Lin___

                                                     Alvin C. Lin

Cc:         All Counsel of Record




#10324343 v1 \027217 \0001



                                                2
